Resettled order of June 11, 1937, denying, on reargument, plaintiff's motion for an order of discovery and inspection reversed on the law, with ten dollars costs and disbursements, and motion granted; the discovery and inspection to proceed on five days’ notice, unless the defendants, within ten days from the entry of the order hereon, shall stipulate that the examination had in the New York county action may be used on the trial of this action so far as material; in which event the order is affirmed, without costs. Appeal from order dated April 12, 1937, dismissed. Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur.